DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 6-8, filed 8/30/2021, with respect to claims 1-20 have been fully considered and are persuasive.  The rejection of claims 1-20 has been withdrawn. 
Allowable Subject Matter
Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 is currently believed to be in condition for allowance. Said claim has been recently amended so as to further recite the structural limitations required with respect to the wireless power system including “an E-core magnetic having a magnetic core, a magnetic backing, and a magnetic ring, wherein the transmitting coil is positioned above the magnetic backing, radially outward of the magnetic core, and, at least partially, radially inward of the magnetic ring;… and a heat dissipater thermally connected to the one or more electronics, wherein the heat dissipater is configured to dissipate heat generated… wherein at least a portion of the heat dissipater is positioned radially outward of the E-core magnetic and is configured to increase surface area on the heat dissipater for facilitating heat dissipation from one or more of the transmitting coil, the E-core magnetic, one or more electronics, or any 
Claim 1:     A wireless power system for transferring power, the wireless power system comprising:     a receiving coil;     a transmitting coil electrically connected to the receiving coil;     an E-core magnetic having a magnetic core, a magnetic backing, and a magnetic ring, wherein the transmitting coil is positioned above the magnetic backing, radially outward of the magnetic core, and, at least partially, radially inward of the magnetic ring;     one or more electronics electrically connected to the transmitting coil; and     a heat dissipater thermally connected to the one or more electronics, wherein the heat dissipater is positioned radially outward of the E-core magnetic and is configured to increase surface area on the heat dissipater for facilitating heat dissipation from one or more of the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH N INGE whose telephone number is (571)270-7705.  The examiner can normally be reached on 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/JOSEPH N INGE/Examiner, Art Unit 2836      

/HAL KAPLAN/Primary Examiner, Art Unit 2836